UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7690



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERENCE DAMISI BROWN,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-90-398-A, CA-98-1774-AM)


Submitted:   March 9, 2000                 Decided:   March 16, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terence Damisi Brown, Appellant Pro Se. Brett Alan Sagel, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terence Damisi Brown seeks to appeal the district court’s

order denying as untimely his motion filed under 28 U.S.C.A. § 2255

(West Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See United States v. Brown, Nos. CR-

90-398-A; CA-98-1774-AM (E.D. Va. Apr. 23, 1999). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




                                  2